NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT R. SNYDER,                               No. 21-55105

                Plaintiff-Appellant,            D.C. No. 3:19-cv-01741-LAB-DEB

 v.
                                                MEMORANDUM*
KATHLEEN ALLISON, Warden, CDCR
Secretary; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      California state prisoner Robert Snyder appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging access-to-courts

and retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Snyder’s action because Snyder failed

to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Christopher v. Harbury, 536 U.S. 403, 415, 417 (2002) (to plead

an actual injury for a access-to-courts claim, the complaint “should state the

underlying claim in accordance with Federal Rule of Civil Procedure 8(a),[ ] just

as if it were being independently pursued”); Lewis v. Casey, 518 U.S. 343, 349-53

(1996) (elements of an access-to-courts claim and actual injury requirement);

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements

of a retaliation claim in the prison context).

      The district court did not abuse its discretion in denying Snyder leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and stating that leave to amend may be denied where amendment would be

futile); Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (explaining

that a district court's discretion to deny leave to amend is “particularly broad” when

it has previously granted leave to amend).

      We do not consider Snyder’s challenge to the denial of his motion for a


                                           2                                     21-55105
temporary restraining order because in Case No. 19-56521, we concluded that we

lacked jurisdiction over such a challenge.

      We reject as unsupported by the record Snyder’s contention that the district

court failed to analyze properly his amended complaints.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  21-55105